           Case:20-16375-TBM Doc#:87 Filed:12/04/20                                           Entered:12/04/20 16:10:25 Page1 of 1
                                                                                                                                                             12/04/20 1:52PM



                                                               United States Bankruptcy Court
                                                                          District of Colorado
 In re      PS Of Denver, Inc.                                                                                        Case No.       20-16375
                                                                                    Debtor(s)                         Chapter        11

                                              LIST OF EQUITY SECURITY HOLDERS - AMENDED
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Brett Martin                                                                                                                    51%
 5782 S. Benton Way
 Littleton, CO 80123

 Stephanie Martin                                                                                                                49%
 5782 S. Benton Way
 Littleton, CO 80123


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date December 4, 2020                                                       Signature /s/ Brett C. Martin
                                                                                            Brett C. Martin

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
